       Case 1:21-cr-00237-RDM Document 13 Filed 04/09/21 Page 1 of 6




                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA



      v.                                            21-cr-237 (RDM)



MATTHEW KLEIN



MOTION FOR INSTITUTION OF CONDITIONS OF PRETRIAL RELEASE

      Defendant, by and through undersigned counsel, respectfully prays

this Honorable Court for institution of conditions of pretrial release. In

support thereof, defendant sets forth as follows:

      1. On January 6, 2021 a demonstration occurred that began on the

Mall of the United States in Washington, D.C. Many participants in the

demonstration marched to the United States Capitol where a number of

demonstrators entered the Capitol. Different participants took part in

different activities while on the premises of the United States Capitol.

      2. On March 23, 2021 defendant was arrested and charged with

offenses related to the January 6, 2021 demonstration., Defendant was




                                        1
       Case 1:21-cr-00237-RDM Document 13 Filed 04/09/21 Page 2 of 6




presented in a United States District Court in Portland Oregon where it was

ruled that he be held without bond.

      3. Defendant remains in custodial status at a facility in Portland,

Oregon.

      4. The discovery to be reviewed in this case is massive. There is in

excess of 15,000 hours of videotaped evidence to be reviewed as well as

numerous statements and other materials that must be produced pursuant

to Federal Rule of Criminal Procedure 16, Brady v, Maryland and the

Jencks Act, 18 U.S.C. 3500. Trial preparation will be time-intensive and it is

not anticipated that defendant will be able to go to trial for a substantial

period of time in order to prepare for trial with his counsel.

      5. With respect to defendant’s background he notes the following:

a. Defendant is the son of Christina missionaries. His parents currently

reside in Oregon;

b. Defendant has no prior criminal convictions;

c. Mr. Klein is a third-year student attending George Fox University in

Oregon where he is majoring in computer science;

d. Mr. Klein resides on a farm with his aunt and uncle. The farm is located

at 25180 SE LaBrousse Road, Sherwin Oregon. His aunt, Julie Zetterberg,




                                        2
        Case 1:21-cr-00237-RDM Document 13 Filed 04/09/21 Page 3 of 6




(503) 936-4582 has confirmed this information and is prepared to answer

any additional inquiries the Court may have;

e. Defendant has previously been employed by Domino’s Pizza, Fisher

Roofing and worked in a fish warehouse in Alaska;

e. Defendant is an American citizen who was home schooled by his

parents through high school prior to living with his Aunt. Mr. Klein lived on

campus at George Fox University for three years with no incidents of bad

conduct;

f. Matthew Klein is not alleged to be a member of the Proud Boys or any

other organization alleged to have been involved in the events of January

6, 2021;

g. Defendant’s mother, Nanci Klein, 541-215-9723, has represented to

counsel she is prepared to move to her sister’s farm to supervise

defendant’s activities should he be released from custody.

      The United States Court of Appeals recently reiterated the long-

standing principle that “In our society liberty is the norm, and detention prior

to trial or without trial is the carefully limited exception.” United States v.

Munchel, No. 21-3010, page 19, citing United States v. Salerno, 481 U.S.

739, 755 (1987).




                                         3
       Case 1:21-cr-00237-RDM Document 13 Filed 04/09/21 Page 4 of 6




      Detention prior to trial, pursuant to the Bail Reform Act of 1984,

provides limited exceptions to release pending trial. The relevant inquiry is

whether, “the defendant is a flight risk or a danger to the community. United

States v. Vasquez-Benitez, 919 F.3d 546, 550 (D.C. Cir. 2019).

      In assessing dangerousness, four statutory factors are to be

evaluated by the district court. (1) the nature and c circumstances of the

offense charged; (2) the weight of the evidence against the person (3) the

history and characteristics of the person, and (4) the nature and

seriousness of the danger to any person or the community that would be

posed by the person’s release. 18 U.S.C. Sec. 3142 (g)(1)-(4). The burden

is on the government to prove by clear and convincing evidence that “no

condition or combination of condition will reasonably assure the safety of

any other person and the community.” Id. Sec. 3142 (f).

      The government cannot satisfy its burden. This was a mass

demonstration and the participants were encouraged by the President of

the United States to march upon the capitol. Defendant has significant

defenses to the charges related to his freedom of assembly, freedom of

speech and there was no express prohibition against his entering the

United States Capitol which is a public institution. Defendant’s history and

characteristics are those of a law-abiding college student who resides with



                                      4
       Case 1:21-cr-00237-RDM Document 13 Filed 04/09/21 Page 5 of 6




family members in a close-knit family many of whom are Christian

missionaries. Defendant has never acted in a hostile or threatening manner

toward any other individual.

      The government has not and cannot present an articulable basis for

holding Mr. Klein without bond. There simply is no factual basis upon which

to reach such a conclusion.

      Defendant notes that Court in Munchel specifically stated that “the

government did not seek detention of defendants who admitted they

pushed through the police barricades and defendants charged with

punching officers, breaking windows, discharging tasers at officers, and

with planning and fundraising for the riot.” Munchel, supra page 20.

      It is equally clear that defendant is not a risk of flight. He has

substantial ties to the United States, and he is prepared to surrender his

passport.

      WHEREFORE, the foregoing considered, defendant prays this

Honorable Court for insturtion of conditions of release pending trial.




                                        5
       Case 1:21-cr-00237-RDM Document 13 Filed 04/09/21 Page 6 of 6




                                          Respectfully submitted,



                                          ______/s/__________________
                                          Steven R. Kiersh#323329
                                          5335 Wisconsin Avenue, N.W.
                                          Suite 440
                                          Washington, D.C> 20015
                                          (202) 347-0200

                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and cuusrae tocpy of the foregoing
eas served, via the Court’s electronic filing system, upon all c counsel of
record on this the 9th day of April 2021.


                                          ______/s/__________________
                                          Steven R. Kiersh




                                      6
